Citation Nr: 0516942	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  98-17 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for amyloidosis, to include 
as due to exposure to herbicides.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel



INTRODUCTION

The veteran served on active duty from Septemebr 1966 to July 
1968, including service in Vietnam.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Winston-Salem, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  Amyloidosis was not present in service and is not shown 
to be due to service, including inservice exposure to 
herbicides.


CONCLUSION OF LAW

Amyloidosis was not incurred in, aggravated by, or otherwise 
related to active service, including inservice exposure to 
Agent Orange or other herbicides.  38 U.S.C.A. § 1110, 1116 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3/159 (b) (2004); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United Stats Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  
This "fourth element" comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a VCAA notice letter in 
February 2001 that told the veteran what was necessary to 
substantiate the claim.  In addition, by virtue of the rating 
decisions on appeal, the statement of the case (SOC) and the 
Supplemental Statements of the Case (SSOC), he was provided 
with specific information as to why his claim seeking 
entitlement to service connection for amyloidosis was being 
denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's April 2001 letter notified the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the RO has asked the veteran to submit all available 
evidence.  He was asked to tell VA about any other records 
that might exist to support his claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, private medical records, 
private medical opinions, VA treatment records, VA medical 
opinions, and an opinion from the Armed Forces Institute of 
Pathology.  The veteran has not indicated that there is 
additional evidence available.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2004).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran has claimed that his amyloidosis should be 
presumed service-connected as a result of exposure to Agent 
Orange while in the Republic of Vietnam.  VA regulations 
provide that, if a veteran was exposed to an herbicide agent 
during active service (which is now presumed for all veterans 
who served in the Republic of Vietnam), presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes (also known as type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancer (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2004).  The regulations 
do not provide for presumptive service connection for 
amyloidosis, and therefore, presumptive service connection is 
not warranted.  38 U.S.C.A. § 1116, 38 C.F.R. § 3.307, 3.309 
(2004).  

In the case of Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994), the U.S. Court of Appeals for the Federal Circuit 
found that, under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, a claimant was not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question was not among statutorily-enumerated disorders 
which were presumed to be service related, the presumption 
not being the sole method for showing causation.  Hence, the 
claimant may establish service connection for amyloidosis by 
presenting competent evidence suggesting that the disability 
was caused by inservice Agent Orange exposure.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.303; Gilbert v Derwinski, 1 Vet. 
App. 49 (1990).

A VA physician, Dr. Gerold Bepler, reviewed some of the 
veteran's medical records in December 1997.  He did not 
examine the veteran or have access to the veteran's 
University of North Carolina medical records.  Dr. Bepler 
stated that amyloid is a disease that can be related to non-
Hodgkin's lymphoma and to multiple myeloma (both of which are 
related to Agent Orange according to VA regulations).  
However, Dr. Bepler also stated that amyloid can be related 
to other conditions such as chronic infections.  Dr. Bepler 
gave his opinion that since the veteran had not been 
diagnosed with non-Hodgkin's lymphoma or multiple myeloma, 
the mere presence of amyloid in the veteran would not, by 
itself, permit entitlement to service connection due to 
exposure to Agent Orange.

The veteran's doctor from the University of North Carolina, 
Dr. Don Gabriel, offered his opinion in May 1997 that amyloid 
is a disease that is related to non-Hodgkin's lymphoma and 
multiple myeloma in that it affects the antibody forming 
cells in the bone marrow and causes a pathologic antibody to 
be made.  Dr. Gabriel did not specifically address whether 
the veteran's amyloidosis was related to exposure to 
herbicides.

A letter from Dr. Bimalangshu Dey, a VA 
hematologist/oncologist, dated in December 1999, states that 
both AL amyloidosis and multiple myeloma are plasma cell 
disorders treated more or less the same with chemotherapy.  
Dr. Dey offered his opinion that "if exposure to herbicides 
has any association with multiple myeloma then one could very 
well hypothesize an association between herbicides and 
primary amyloidosis simply because these two disease have 
similarity in pathogenesis, clinical spectrums, and medical 
management".

In response to Dr. Dey's letter, Dr. Mark Brown, Ph.D., the 
VA director of the Environmental Agents Service, stated in 
February 2000 that the National Academy of Sciences Institute 
of Medicine (IOM) had found that there was some link between 
exposure to herbicides and multiple myeloma, but had not 
linked primary amyloidosis to exposure to herbicides.  Dr. 
Brown stated that amyloidosis could have other causes such as 
rheumatoid arthritis, Crohn's disease, and other diseases and 
infections.  He also indicated that amyloidosis may occur as 
a familial disorder and associated with aging, dialysis 
treatments, and various other conditions.  Dr. Brown did 
acknowledge that the IOM had not explicitly addressed 
amyloidosis in any of their reports and that VA would ask the 
IOM to consider amyloidosis in their third biennial update.

The veteran offered opinions from two private physicians.  
Dr. T.R. Shantha wrote in August 2002 that he had reviewed 
the veteran's medical condition and history.  The veteran was 
in service from September 1966 to July 1968 and served in 
Vietnam.  The veteran's first symptoms appeared in 1996.  Dr. 
Shantha noted that is it not uncommon for Agent Orange 
toxicity or other herbicide toxicity to lay in the tissue and 
bone marrow for decades, causing damage to the organs before 
symptoms occur.  Dr. Shantha stated that he has been familiar 
with amyloidosis since 1954 when he was involved in a study 
of this disease.  According to Dr. Shantha, amyloidosis 
generally presents itself in elderly patients with other 
conditions such as diabetes, toxicity, autoimmune disorders, 
etc.  Dr. Shantha offered his opinion that for amyloidosis to 
occur in an individual as young as the veteran, he would 
suspect strong invasion of the immune system consistent with 
exposure to herbicides or pesticides.  He offered his opinion 
that there is a higher probability than not that Agent Orange 
exposure is the underlying cause of the veteran's 
amyloidosis.  Lastly, Dr. Shantha stated that the symptoms 
and presentation of amyloidosis and multiple myeloma are 
virtually the same and that numerous cases of amyloidosis 
have probably been misdiagnosed as multiple myeloma.  Dr. 
Shantha urges VA to consider adding amyloidosis to the list 
of presumptive diseases for herbicide exposure.

The second private opinion is from Dr. William A. Fintel, a 
hematologist/ oncologist, who has treated the veteran for 
amyloidosis.  Dr. Fintel stated that the veteran's disease, 
primary amyloidosis, is closely linked to multiple myeloma 
and in many textbooks of oncology their similarities place 
them in the same chapter.  According to Dr. Fintel, 
oftentimes a clear distinction between the two diseases 
cannot be made in an individual patient, additionally, 
primary amyloidosis, like multiple myeloma, is a disease of 
older people with a mean age of 60.  Dr. Fintel indicated 
that the veteran's age, coupled with his exposure to Agent 
Orange, makes his diagnosis out of the ordinary.  He 
indicated that it makes very little medical sense to conclude 
that multiple myeloma has been linked to Agent Orange, and 
not to conclude the same for amyloidosis.  The two diseases 
are close variants of the same state.  Dr. Fintel offered his 
opinion that it is more likely than not that the veteran's 
primary amyloidosis is related to Agent Orange exposure 
during his military service.

Because of the multiple medical opinions in this case that 
weigh in favor of service connection and against service 
connection, the Board determined that an opinion from the 
Armed Forces Institute of Pathology (AFIP) was needed.  The 
AFIP first noted that a specific diagnosis was not available 
based on the slides presented, but that the file contained a 
diagnosis of AL amyloidosis that is associated with plasma 
cell dyscrasias.  The AFIP opinion was as follows:

A dictionary definition of amyloidosis 
is given as "a group of conditions of 
diverse etiologies characterized by the 
accumulation of insoluble fibrillar 
proteins(amyloid) in various organs and 
tissues of the body such that vital 
function is compromised.  The associated 
disease states may be inflammatory, 
hereditary, or neoplastic, and the 
deposition can be local or generalized 
or systemic.  The most widely used 
classification is based on the chemistry 
of the amyloid fibrils and includes 
immunocyte-derived (primary or AL) and 
reactive systemic (secondary or AA) 
forms.  Amyloidosis associated with 
multiple myeloma has been considered to 
be a separate category because the 
pattern of tissue involvement resembles 
that of the primary type but the 
amyloidosis is secondary to a known 
cause.  Also, since the hereditary forms 
of amyloidosis have their own 
distinctive pattern of organ involvement 
they may constitute a separate 
heterogenetic group.

Plasma cell dyscrasias are defined as 
"a diverse group of neoplastic diseases 
involving proliferation of a single 
clone of cells producing a serum M 
component (a monoclonal immunoglobulin 
or immunoglobulin fragment); the cells 
usually have a plasma cell morphology, 
but may have lymphocytic or 
lymphoplasmacytic morphology; this group 
includes multiple myeloma, Waldenstrom's 
macroglobulinemia, the heavy chain 
diseases, benign monoclonal gammopathies 
or immunoglobulinopathies, and 
paraproteinemias".

We note that multiple myeloma has been 
placed on the Veterans Administration's 
list of conditions with presumptive 
service connection to Agent Orange 
exposure.  We note from the submitted 
material that the patient does not have 
a diagnosis of multiple myeloma.

In "Veterans and Agent Orange: Update 
2002", multiple myeloma is listed as a 
condition with limited or suggestive 
evidence of an association to exposure 
to herbicides.  AL amyloidosis is 
discussed on pages 506-507.  "The study 
of systemic amyloidosis is difficult 
because it is also a complication that 
occurs in about 15-20% of patients with 
multiple myeloma (a disease of the bone 
marrow).  Differentiation of the amyloid 
associated with myeloma from that of AL 
amyloidosis is artificial because the 
amyloid is of similar genesis and tissue 
distribution, and the conditions are 
more appropriately considered as part of 
a spectrum of the same basis disease 
process".

The Institute of Medicine's conclusions 
were, however, that from epidemiological 
studies, "there is inadequate or 
insufficient evidence to determine 
whether an association exists between 
exposure to the chemicals of interest . 
. . and AL amyloidosis".  Their opinion 
also states "there is no evidence to 
suggest that Vietnam veterans are at an 
increased risk of developing AL 
amyloidosis.  The disorder is rare,  
however, veterans of the Vietnam era and 
their generation are only now entering 
the age when AL amyloidosis is most 
likely to occur".  (emphasis in 
original).

AL amyloidosis is an uncommon disease, 
and the first population based US study 
we are aware of was published in 1992.  
This study of the incidence of AL 
amyloidosis in a general population of 
white US residents of Olmstead County, 
Minnesota, found an incidence rate of 
8.9 per million person-years.  It was 
rare before the age of 40 years (Median 
age 75 years range 47-92), and its 
incidence increases with advancing age, 
especially in men.  The age adjusted 
incidence rates were significantly 
greater in men (14.1) than women (5.7).  
Three of 13 male patients (23%) were 
aged between 47 and 59 years at 
diagnosis.  The authors make it clear 
there is often a serious problem of 
selection or referral bias when 
epidemiological studies are conducted 
from the files of tertiary medical 
referral centers, where patients with 
rare, serious disease, with poor 
prognoses are referred.

We note that the patient is male and was 
55 years old when diagnosed with AL 
amyloidosis in 1997.  This is younger 
than the median age for males in the 
study cited above, but is within the 
range reported.

In 1989 the AFIP published an article 
relating to the histopathology of 
Vietnam veterans in which there were no 
reported diagnoses of amyloidosis or 
myeloma.

With regards to data from the AFIP, an 
updated computer search of the AFIP's 
main database going back to 1970 was 
performed to identify Vietnam veterans 
with a diagnosis of amyloidosis, 
multiple myeloma, or plasmacytoma.  
Records were retrieved for 12 Vietnam 
veterans with tissue confirmation of 
amyloidosis, and a diagnosis of primary 
amyloidosis, AL amyloidosis, or a high 
probability of primary systemic 
amyloidosis(i.e. tissue diagnosis or 
amyloidosis with history of M protein in 
serum or urine).  All 12 were male.  
Nine were white.  Three were black.  Of 
the 12, the age at diagnosis, (either 
first AFIP diagnosis, or the earliest 
recorded in the submitted clinical 
histories), ranged from 40 to 80 years, 
(mean 56 years, mode 58 years).  The 
mean age at diagnosis for white patients 
was 58 years, and for black patients was 
51 years.  Three patients were diagnosed 
between 1980 and 1989, 6 between 1990 
and 1999, and 3 between 2000 and 2004.  
If the 5 cases with underlying or overt 
plasma cell neoplasms were removed, the 
7 remaining patients had a mean age of 
55  years at diagnosis (range 40-72).

There is little useful statistical 
information that can be gleaned from 
this information due to the confounding 
factors of referral bias and an unknown 
denominator, (an unknown proportion of 
Vietnam veterans have histopathologic 
material reviewed at the AFIP).

It is reported in a large 
epidemiological study of the US 
population that the incidence rate of 
myeloma among black males is 
approximately twice that of white males.

The epidemiologic data available for AL 
amyloidosis is quite limited.  However, 
the statistical evidence would indicate 
that the patient was younger than the 
reported US population mean for AL 
amyloidosis, but is within the reported 
range.  In a Vietnam veteran population 
(which has few elderly individuals, and 
contains more minorities than the 
Minnesota study population(, he is at 
the mean age of diagnosis.

The question you (the Board) asked is: 
Whether it is at least as likely as not 
(50 percent probability or greater) that 
exposure to Agent Orange caused, or was 
a significant factor, in the development 
of the veteran's amyloidosis.  (emphasis 
in original).

The answer is that the Institute of 
Medicine. (who are charged to review the 
impact of herbicide exposure on the 
health of Vietnam veterans), was not 
aware of sufficient evidence to 
determine whether an association between 
AL amyloidosis and exposure to Agent 
Orange existed in 2002.  The data 
obtained at the AFIP indicates that 
there are rare Vietnam veterans with AL 
amyloidosis, but the lack of good 
population based studies makes it 
difficult to make any statistical 
statement as to whether or not a male 
patient being diagnosed at 55 is any 
more "unusual" than a proportion of 
cases that arise in the US population 
who have no Agent Orange exposure 
history.

The limited study from Minnesota does 
indicate that the diagnosis is more 
unusual between 40 and 49 years, and no 
patient was younger than 47 at 
diagnosis.

The specific type of amyloidosis (AL 
amyloidosis) that the patient reportedly 
has does have an association with plasma 
cell neoplasms such as multiple myeloma.

The AFIP opinion is that there are no studies showing a link 
between exposure to Agent Orange and amyloidosis, and no 
statistical basis to find that such a link exists in general.  
The Board finds the AFIP opinion to be the most persuasive.  
It is the only opinion that reviewed the available literature 
and cited scientific studies to support a conclusion.  Both 
Dr. Shantha and Dr. Fintel, in part, relate their opinions to 
the veteran's young age, but as shown above the veteran was 
55 when first diagnosed, which is well within the reported 
ranges in the two studies cited.  The AFIP opinion carries 
more weight with the Board because it is backed by citing to 
the available science.  The opinion from Dr. Dey is purely 
speculative where he cites that "one could hypothesize" a 
connection between Agent Orange and amyloidosis.  Drs. 
Shantha and Fintel both mistakenly assume that the veteran is 
unusually young to develop amyloidosis, and both argue that 
the disease is essentially the same as multiple myeloma.  The 
National Academy of Sciences and the Institute of Medicine 
have determined that multiple myeloma and amyloidosis should 
be treated differently with respect to a connection with 
exposure to Agent Orange.  The Board, therefore, will put 
more weight on the AFIP opinion.

Based on a National Academy of Sciences report, which listed 
various conditions and diseases that were not associated with 
Agent Orange exposure, and which included an exhaustive 
review of the scientific and medical literature, the 
Secretary has determined that there is no positive 
association between exposure to herbicides and amyloidosis  
67 Fed. Reg. 42,600 (June 24, 2002).  In light of this 
finding, and the opinion from the AFIP, the Board finds that 
the clear preponderance of competent evidence is against a 
finding that service connection is warranted for amyloidosis.  
38 U.S.C.A. § 1110, 1116 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2004).


ORDER

Entitlement to service connection for amyloidosis, to include 
as due to exposure to herbicides, is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


